Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 1 of 37




                                                      EX. 7
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 2 of 37
                                                        DEBORAH NEGRYCH


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------


      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                   Defendants.
      --------------------------------------------------
                                   Examination Before Trial of

      DEBORAH NEGRYCH, taken pursuant to the Federal Rules of

      Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

      1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on January 8, 2018, commencing at 9:36 A.M., before

      MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 3 of 37


                                                                                    44



 1        when you started at Black Angus Meat?

 2   A.   Possibly, yes.           It w a s i n ' 9 0 , ' 9 1 .

 3   Q.   Okay.      We d o n ' t h a v e a n a p p l i c a t i o n f o r y o u .

 4   A.   Okay.

 5   Q.   I don't know why.             But so my question -- you are

 6        not sure?

 7   A.   No, I'm not sure.

 8   Q.   Okay.      I would like you to go to the next

 9        document.        You can just put them over here when

10        you are done.

11   A.   Okay.

12   Q.   A n d E x h i b i t 1 2 0 w h i c h is - - s e e t h e s t i c k e r

13        that's gold?          That's the exhibit number.                   Okay?

14   A.   Okay.

15   Q.   L o o k i n g a t E x h i b i t 1 2 0 , do y o u s e e w h e r e i t s a y s

16        your name, Deborah Negrych, for the payroll

17        period ending 1/2/05 and -- just 1/2/05.                           Do you

18        see where it says your name and it says

19        thirty-nine point seven five hours, four hundred

20        seventeen dollars and thirty-eight cents?

21   A.   Yes.

22   Q.   And is that what you were earning at that time?

23   A.   Apparently.         That's what it says, yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 4 of 37


                                                                                        45



 1   Q.   Okay.       And do you recognize that as ten dollars

 2        and fifty cents an hour?

 3   A.   Yes, approximately.

 4   MR. OPPENHEIMER:             Are you saying you recognize it or

 5        are you taking her word for it?

 6   THE WITNESS:          I' m t a k i n g h e r w o r d .

 7   MR. OPPENHEIMER:             Tell her the truth.

 8   THE WITNESS:          I can't do the math in my head.

 9   MR. OPPENHEIMER:             If y o u c o m p u t e i t a n d t e l l h e r w h a t

10        y o u ' re c o m p u t i n g b a s e d o n y o u r c a l c u l a t o r .

11   MS. GRECO:         The calculations are based on what we did

12        previously to calculate what your hourly rate

13        was.      L e t m e c h e c k b e c a u s e I do w a n t t o k n o w f o r

14        sure.       Again, let's check it.

15   MR. OPPENHEIMER:             If y o u a r e n o t c a l c u l a t i n g a n d yo u

16        are assuming, just tell her that.

17   THE WITNESS:          Okay.

18   BY MS. GRECO:

19   Q.   Ten dollars and fifty cents.                       Okay.       S o do y o u

20        recall a time when you received ten dollars and

21        f i f t y c e n t s as a n h o u r l y r a t e ?

22   A.   Apparently, yes.

23   Q.   And in 2004, how many years had you been working




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 5 of 37


                                                                                     46



 1        there?

 2   A.   W e l l , i t w a s ' 91 .

 3   Q.   I t w a s J a n u a r y o f ' 91 .     This is for the pay

 4        p e r i o d b e g i n n i n g - - e n d i n g J a n u a r y 2 o f '0 5 ,

 5        fourteen years.

 6   A.   Fourteen years.

 7   Q.   Prior to this time had you been receiving regular

 8        pay raises?

 9   MR. OPPENHEIMER:            Form.

10   BY MS. GRECO:

11   Q.   You can answer.

12   A.   I don't remember.

13   Q.   Do you remember what you started working at --

14        when you began working?

15   A.   No, I don't.

16   Q.   After fourteen years of work, were you happy with

17        earning ten dollars and fifty cents an hour?

18   A.   Yes.

19   Q.   And why do you say you were happy?

20   A.   Because they were very good to me.                         They worked

21        w i t h m e , as f a r a s h o u r s g o , w i t h m y c h i l d r e n .

22   Q.   And in 2005, how old were your children?

23   MR. OPPENHEIMER:            Do y o u w a n t a p i e c e o f p a p e r ?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 6 of 37


                                                                                 66



 1   MS. GRECO:       Yes.      It's obvious.

 2   MR. OPPENHEIMER:           It 's n o t o b v i o u s .

 3   BY MS. GRECO:

 4   Q.   I'm asking you to trust it says forty hours, it

 5        says four twenty.              Assume it's ten dollars and

 6        fifty cents an hour.              Look now on this one and it

 7        s a y s - - I 'm s o r r y .   Look at the next one, which

 8        is -- the first page is the paycheck ending

 9        12/10/06.        The next one is the pay period

10        12/11/06.        Do you see that?            It s a y s - - i t a g a i n

11        says forty hours, four hundred twenty dollars.

12        In the bottom it says medical, fifty dollars.

13   A.   Yes.

14   Q.   Okay.     Did there come a time when you started

15        paying towards your medical insurance?

16   A.   Yes.

17   Q.   Do you know when that was?

18   A.   I don't recall.

19   Q.   Okay.     Do y o u k n o w i f i t w a s a n y t i m e b e f o r e t h e

20        pay period ending December 11th, 2006?

21   A.   I don't recall.

22   Q.   It says fifty dollars.

23   A.   Yes.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 7 of 37


                                                                           67



 1   Q.   Was that an amount that was taken out weekly?

 2   A.   Yes.

 3   Q.   Okay.     How did it come about that money started

 4        to be taken out of your paycheck?

 5   MR. OPPENHEIMER:          Form.

 6   THE WITNESS:        I was informed insurance had gone up

 7        quite a bit.

 8   BY MS. GRECO:

 9   Q.   Who told you that?

10   A.   Diane.

11   Q.   When?     Do y o u r e c a l l w h e n ?

12   A.   I don't recall.

13   Q.   Can you tell me, the best you can recall, what

14        she said to you and what you said to her?

15   A.   That insurance had increased quite a bit and that

16        w o u l d I b e w i l l i n g to p a y f o r s o m e o f it .

17   Q.   Did she tell you how much the cost was at that

18        time?

19   A.   Yes.

20   Q.   What was it?

21   A.   Oh, I don't know.            She didn't tell me.           I thought

22        you meant -- I don't know.

23   Q.   Did she tell you what the total cost of the




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 8 of 37


                                                                                       68



 1        insurance was on an annual basis?

 2   A.   No .

 3   Q.   So how did you arrive at the fact you would pay

 4        fifty dollars a week?

 5   A.   She asked if I would be willing to pay the fifty

 6        dollars a week for health insurance.

 7   Q.   She came up with the fifty dollars a week?

 8   A.   Yes.

 9   Q.   And fifty dollars a week times fifty-two weeks is

10        t w o t h o u s a n d s i x h u n d r e d d o l l a r s , is t h a t t r u e ?

11   MR. OPPENHEIMER:            You are asking her to assume that.

12   BY MS. GRECO:

13   Q.   Do you know if that's what you were paying on an

14        annual basis?

15   A.   I don't know.

16   Q.   And you did not get a raise at that time?

17   MR. OPPENHEIMER:            Form.       What time?

18   MS. GRECO:        On this day.           I just showed her forty

19        hours at four hundred twenty dollars which is ten

20        dollars and fifty cents.                   You can assume it's ten

21        dollars and fifty cents and there's a

22        fifty-dollar deduction.

23   THE WITNESS:          Right.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 9 of 37


                                                                                      69



 1   BY MS. GRECO:

 2   Q.   S o w h a t I 'm a s k i n g i s , a t t h e t i m e y o u h a d t o p a y

 3        fifty dollars a week health insurance, you had

 4        still never received a raise from the time we

 5        know at least, when we first started with these

 6        r e c o r d s , w h i c h w a s p a y p e r i o d e n d i n g 1 /2 /0 5 ?

 7   A.   True.

 8   Q.   And did you consistently continue to pay fifty

 9        dollars a week?

10   A.   Yes.

11   Q.   Going now to Exhibit 127 for the pay period

12        ending 5/31/2009.              If y o u l o o k a t i t , it 's t h e

13        payroll pre-checking (sic) report for your name.

14        It's -- and then look at the one that ends, page

15        t h r e e , 6/ 7 / 0 9 , y o u ' ll s e e t h a t a s o f w e e k e n d i n g

16        6/7/09, you are working forty hours and making

17        four hundred forty dollars, which is eleven

18        dollars an hour.             At that time, you were still

19        paying medical of fifty dollars a week.                             Do y o u

20        r e c a l l s e e i n g a -- g e t t i n g a r a i s e f o r t h e p a y

21        period ending June 7th, 2009 to eleven dollars an

22        hour?

23   A.   Apparently, yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 10 of 37


                                                                         70



 1   Q.   Do you remember it?

 2   A.   No, I don't.

 3   Q.   Do you remember how it came about?

 4   A.   No, I don't.

 5   Q.   Do you remember any conversation relative to it?

 6   A.   I don't.

 7   Q.   Okay.      And at this point, did you have any

 8        knowledge as to how much your health insurance

 9        was costing?

10   A.   No .

11   Q.   Do you know if Black Angus Meat paid anyone

12        else's health insurance?

13   A.   I don't know.

14   Q.   Did they ever indicate to you whether they paid

15        anyone else's health insurance?

16   A.   T h e y n e v e r d i d , no .

17   Q.   Did they ever indicate to you how much you were

18        being paid in relation to other individuals?

19   A.   No .

20   Q.   Did they tell you that you were the most highly

21        paid except for the butcher?

22   A.   No .

23   Q.   Okay.      Looking now at Exhibit 128, W-2 report for




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 11 of 37


                                                                                        71



 1        the year 2009 indicating that you earned wages,

 2        tips and other compensation of twenty-five

 3        thousand nine hundred twenty-eight dollars and

 4        thirty-one cents.              Do y o u h a v e a n y r e a s o n t o

 5        believe that's not accurate?

 6   A.   No .

 7   Q.   Looking now at Exhibit 129.                    You see it's got a

 8        pay period ending -- it's payroll pre-check

 9        writing report for payroll ending 12/26/2010.

10        A n d t h e t h i r d p a g e i s p a y r o l l e n d i n g 1 /2 /2 0 1 1 .

11        Do y o u s e e t h a t for t h e f i r s t p a g e e n d i n g

12        12/26/2010 you worked forty hours and made four

13        hundred forty dollars?

14   A.   Yes.

15   Q.   Which is eleven dollars an hour?

16   A.   Yes.

17   Q.   Okay.      Now, when you go to the last page it

18        indicates that you worked forty hours and made

19        four hundred twenty dollars.                     D o yo u s e e t h a t ?

20   MR. OPPENHEIMER:            Right here?

21   THE WITNESS:         Yes.

22   BY MS. GRECO:

23   Q.   Do you recall getting a pay decrease --




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 12 of 37


                                                                                  99



 1   A.   No .

 2   Q.   Okay.      Do y o u h a v e a n y r e a s o n t o d i s p u t e i t ?

 3   A.   No .

 4   Q.   Did you work with anyone who was Native American?

 5   A.   I d o n ' t r e c a l l , no .

 6   Q.   Do you work with anyone that was Asian?

 7   A.   I don't recall.

 8   Q.   Is there anything that would help you remember?

 9   A.   No .

10   Q.   Do you know a person by the name of Eric Seneca?

11   A.   Yes.

12   Q.   According to the records we were provided,

13        Exhibit 209, he was Native American.

14   A.   Okay.

15   Q.   And he started September 5, 2010.                      Do you recall

16        that?

17   A.   What date was it?

18   Q.   September 5, 2010.               I t s a y s he w a s a f r o n t

19        counter employee.

20   A.   I don't recall when he started.

21   Q.   Did you work with him?

22   A.   Yes.

23   Q.   Did he work there approximately two months?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 13 of 37


                                                                         102



 1   A.   Depending on who was there, we would take it into

 2        the office and put it on the desk.

 3   Q.   So what if Diane Seibert was there, what would

 4        you do?

 5   A.   I would hand it to her.

 6   Q.   What about if Keegan Roberts was there -- Diane

 7        Seibert wasn't, but Keegan Roberts was?

 8   A.   He usually wasn't there that often.

 9   Q.   When you would hand it to Diane Seibert, what

10        would happen?

11   A.   If she wasn't too busy, she would ask them to

12        come in and she would talk to them.

13   Q.   D i d she d o t h a t for e v e r y o n e ?

14   A.   Yes, unless she was busy.               Then she would ask

15        them to either come back or she would call them

16        to come back.

17   Q.   It's your understanding every single person that

18        applied got an interview?

19   A.   Unless we weren't hiring at the time.

20   Q.   If you were hiring, every single person who put

21        in an application, when there was an open

22        position, would get an interview, that's your

23        understanding?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 14 of 37


                                                                                    103



 1   A.   Yes.

 2   Q.   Do you know a customer by the name of Mr. John?

 3   A.   No .

 4   Q.   A tall, black man.            He walks with a cane.               He 's

 5        heavier set.         Do y o u r e c a l l h i m n o w , a r e g u l a r

 6        customer?

 7   MR. OPPENHEIMER:          Do y o u r e c a l l h i m f r o m t h a t

 8        description?

 9   THE WITNESS:       No .

10   BY MS. GRECO:

11   Q.   Do you call any of your customers Mr. John?

12   A.   No .

13   Q.   No ?

14   A.   No .

15   Q.   Diane Seibert, the record will speak for itself,

16        said there were many Mr. Johns.

17   A.   We have a customer that comes in, but he doesn't

18        walk with a cane, but we call him John.

19   Q.   John.    How many customers do you have by the name

20        of John?

21   A.   Probably a lot.

22   Q.   That you call by the name of John?

23   A.   Yes.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 15 of 37


                                                                                        131



 1   Q.   Is that a policy at Black Angus Meat that

 2        individuals were expected to be at work on time?

 3   A.   Yes.

 4   Q.   A n d i f y o u w e r e n o t g o i n g t o a r r i v e o n t i m e , wa s

 5        t h e r e a p o l i c y o r e x p e c t a t i o n , in y o u r e x p e r i e n c e

 6        a t B l a c k A n g u s M e a t , as to w h a t s h o u l d o c c u r ?

 7   MR. OPPENHEIMER:             Form.

 8   THE WITNESS:          No .

 9   BY MS. GRECO:

10   Q.   Okay.      If y o u w e r e n o t g o i n g t o b e i n , w o u l d y o u

11        call in?

12   A.   Yes.

13   Q.   Do you believe you were expected to call in?

14   A.   Yes.

15   Q.   With regard to your schedule, who determined your

16        schedule?

17   A.   Usually Diane.

18   Q.   Do you know how she would determine that?

19   A.   Depending on how busy the week was going to be

20        and who was needed.

21   Q.   Were your hours ever decreased because Black

22        Angus Meat was not busy during the slow season?

23   A.   No .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 16 of 37


                                                                                  161



 1   A.   No .

 2   Q.   And did you ever, at any time, tell Jamie that

 3        D a r c y d i d n 't f i n d i t f u n n y , his j o k i n g a b o u t her

 4        children?

 5   A.   She didn't say that to me.

 6   Q.   No.     Did you ever tell Jamie that Darcy didn't

 7        find it funny relative to him joking about her

 8        children?

 9   A.   No .

10   Q.   Okay.     Did you ever tell Jamie that he had to

11        stop doing anything relative to Darcy Black?

12   MR. OPPENHEIMER:           Form.

13   THE WITNESS:        Yes.

14   BY MS. GRECO:

15   Q.   What?

16   A.   Darcy came to me and said she doesn't find

17        Jamie's jokes funny anymore.                  I said Jamie, Darcy

18        doesn't find your jokes funny anymore.

19   Q.   And do you know -- did you ever ask what Darcy

20        meant about Jamie's, quote, unquote, jokes?

21   A.   No .

22   Q.   Do you know if Jamie Lapress referred to

23        African-American customers as nigs?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 17 of 37


                                                                                    162



 1   A.   N o , he n e v e r d i d .

 2   Q.   You know for sure he never did?

 3   A.   I never heard him.

 4   Q.   W e l l , y o u d i d n ' t w o r k i n t h e p a c k r o o m , di d y o u ?

 5   MR. OPPENHEIMER:           You are arguing with her now.

 6   BY MS. GRECO:

 7   Q.   You said he never did.                What I want to know is

 8        how do you know that?

 9   MR. OPPENHEIMER:           She said she never saw or heard

10        him.

11   THE WITNESS:         I never heard it.

12   BY MS. GRECO:

13   Q.   How much time would you see him during the day?

14   A.   About half the day.

15   Q.   Okay.      So he w o u l d s p e n d h a l f t h e d a y i n t h e

16        f r o n t o f the r o o m ?

17   A.   In the washroom.              He was mostly in the washroom.

18   Q.   He spent most of the day in the washroom?

19   A.   In the washroom, washing trays in there, yes.

20   Q.   What else would he do in the washroom?

21   A.   Put the load away.

22   Q.   Anything else?

23   A.   I never paid attention to what other people did.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 18 of 37


                                                                                        168



 1   Q.   Would you say the vast majority of the time she

 2        worked in the pack room?

 3   MR. OPPENHEIMER:            Form.

 4   BY MS. GRECO:

 5   Q.   You can answer.

 6   A.   Yes.

 7   Q.   And did you ever hear Jamie Lapress say any,

 8        quote, unquote, what you perceived to be a joke

 9        to Darcy Black?

10   A.   Yes.

11   Q.   What did you hear him say?

12   A.   They would just joke around.

13   Q.   I ' m a s k i n g y o u s p e c i f i c a l l y w h a t , if a n y t h i n g , d o

14        you recall him saying to her?

15   A.   I don't recall.

16   Q.   Okay.      And is it possible that when you weren't

17        p r e s e n t , he c o u l d h a v e r e f e r r e d t o

18        African-American customers as nigs?

19   MR. OPPENHEIMER:            Oh , J e s u s C h r i s t .    That's so

20        argumentative and it's such a terrible question.

21   THE WITNESS:          I never heard.

22   BY MS. GRECO:

23   Q.   But you weren't with him all the time, were you?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 19 of 37


                                                                         169



 1   A.   No .

 2   Q.   Okay.    And do you recall what Darcy said

 3        specifically he said about her kids that she was

 4        upset about?

 5   A.   She -- it wasn't about her kids at all.                She

 6        never mentioned her kids to me.

 7   Q.   What did she say to you?

 8   MR. OPPENHEIMER:        Form.     Asked and answered at least

 9        twice now.

10   BY MS. GRECO:

11   Q.   Go ahead.

12   A.   She said I don't find Jamie's jokes funny

13        anymore.

14   Q.   Okay.    And you never asked anyone what those

15        jokes were?

16   A.   No .

17   Q.   And you never asked her what those jokes --

18   A.   No .

19   Q.   You have to let me finish.             You never asked her

20        what those jokes were?

21   A.   No .

22   Q.   What did Jamie say to you when you said that?

23   A.   Okay.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 20 of 37


                                                                                      170



 1   Q.   And did you tell him he needed to stop?

 2   A.   I j u s t s a i d s h e d o e s n 't f i n d t h e m f u n n y a n y m o r e .

 3        He said okay.

 4   Q.   And do you know there was an incident with a

 5        paper towel dispenser?                 Are you familiar with

 6        that?

 7   MR. OPPENHEIMER:            Form.

 8   THE WITNESS:         Yes.

 9   BY MS. GRECO:

10   Q.   Do you know how much before that incident Darcy

11        Black complained to you regarding Jamie Lapress?

12   MR. OPPENHEIMER:            Objection.         There's no testimony

13        there was a complaint.

14   MS. GRECO:        Well, I'm asking.

15   THE WITNESS:         When was the paper towel incident?

16   BY MS. GRECO:

17   Q.   Assume the paper towel incident was sometime in

18        May of 2010.

19   A.   And when did Darcy leave?

20   Q.   May of 2010.          I' m n o t t r y i n g t o g e t a n e x a c t

21        date.      Was it a month?             Was it two months?              Was

22        it a year?

23   A.   I don't recall.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 21 of 37


                                                                         171



 1   Q.   You do recall it was before the incident?

 2   A.   It may have been after.

 3   Q.   You have no recollection when it occurred?

 4   A.   No .

 5   Q.   Did Darcy Black ever tell you that she was going

 6        to quit work before she left?

 7   A.   Yes.

 8   Q.   Okay.     And when did she tell you that?

 9   A.   About a month before she intended on leaving she

10        said -- her brother had gotten her a job at -- it

11        was a school and that she was going to ask if she

12        could stay on part-time.

13   Q.   At the time you had that conversation with her,

14        w a s she w o r k i n g at t h e s c h o o l ?

15   A.   No .

16   Q.   Did you ever know if she was working part-time

17        anywhere?

18   A.   No .

19   Q.   Did she ever indicate to you that she was working

20        part-time at a school?

21   A.   No .

22   Q.   Were you ever aware that she couldn't pay for her

23        medical insurance so she had to get another job?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 22 of 37


                                                                         172



 1   MR. OPPENHEIMER:        Form.

 2   BY MS. GRECO:

 3   Q.   Second job?

 4   A.   At what time?

 5   Q.   Well, at the time when you say she told you this.

 6   MR. OPPENHEIMER:        Form.

 7   THE WITNESS:       What she said is she wanted to stay and

 8        work part-time at Black Angus Meat when she went

 9        to work for the school.

10   BY MS. GRECO:

11   Q.   So it's your understanding -- your recollection

12        that she never went to work -- she was not

13        working for someone else while she was working at

14        Black Angus Meat?

15   A.   Not that I know of.

16   Q.   And are you sure your recollection is accurate

17        she was working somewhere else?

18   A.   I didn't know about that.

19   Q.   What I want to make sure is that you for sure

20        know she was leaving as opposed to she was

21        working somewhere else, which she was?

22   A.   I didn't know anything about it.

23   Q.   So, but you were aware that it was a school?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 23 of 37


                                                                                      182



 1   Q.   If you know.

 2   A.   I don't recall.

 3   Q.   Okay.      Was Darcy a hard worker?

 4   A.   She was a good worker, yes.

 5   Q.   B a s e d o n y o u r o b s e r v a t i o n s , do y o u t h i n k s h e g a v e

 6        a fair day's work when she was working there, she

 7        did her best?

 8   A.   Most of the time, yes.

 9   Q.   Would you say that Jamie Lapress gave a full

10        day's work?

11   A.   Yes.

12   Q.   And would you say most of the time for him also?

13   A.   Yes.

14   Q.   How about Mark Leible?

15   A.   Yes.

16   Q.   Same thing.          Do you recall a time when, after

17        Darcy Black got married, where she lost health

18        insurance coverage?

19   MR. OPPENHEIMER:            Form.

20   THE WITNESS:         No .

21   BY MS. GRECO:

22   Q.   Were you aware -- at any time aware Darcy Black

23        needed to get more work because she needed money




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 24 of 37


                                                                         194



 1   A.   To whom?

 2   Q.   T o - - I 'm s o r r y .   Mr. Lapress be smoking behind a

 3        dumpster?

 4   A.   No .

 5   Q.   Okay.     Were you ever aware of Darcy Black making

 6        any items that were added to the menu at Black

 7        Angus Meat?

 8   MR. OPPENHEIMER:          Form.     Making?

 9   MS. GRECO:       Creating.

10   MR. OPPENHEIMER:          That's two different things.

11        Creating?

12   BY MS. GRECO:

13   Q.   Creating.

14   A.   One time she said that we would make baked

15        macaroni and cheese and she said, I believe it

16        was her grandmother used to put tomatoes in it,

17        so we tried that.

18   Q.   Anything else?

19   A.   No .

20   Q.   Were you ever familiar with a spiral noodle

21        antipasto?

22   A.   Yes.

23   Q.   Do you know who created that recipe?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 25 of 37


                                                                         201



 1   A.   Yes.

 2   Q.   Do you know if any individual employees used text

 3        messages during work?

 4   A.   I don't know.

 5   Q.   Did you ever see anyone texting at work?

 6   A.   No .

 7   Q.   Were you aware of any male employees making

 8        comments of a sexual nature to female employees?

 9   A.   No .

10   Q.   Were you aware of any male employee telling any

11        female employee that she's got a nice ass?

12   A.   No .

13   Q.   Would you find it offensive for a male employee

14        to tell a female employee she's got a nice ass?

15   A.   Yes.

16   Q.   Did you -- were you aware of any male employee

17        telling a female employee or multiple female

18        employees your headlights are on?

19   MR. OPPENHEIMER:        Form.

20   THE WITNESS:       What does that mean?

21   BY MS. GRECO:

22   Q.   Do you know what that means?

23   A.   No .




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 26 of 37


                                                                                       202



 1   Q.   Did you ever hear any male employee tell a female

 2        e m p l o y e e , oh , l o o k a t t h a t c l e a v a g e ?

 3   A.   No .

 4   Q.   If a male employee had told a female employee,

 5        oh, look at that cleavage, would you find that

 6        offensive?

 7   A.   No .

 8   Q.   Did you ever hear a male employee tell a female

 9        employee does the carpet match the drapes?

10   A.   No .

11   Q.   Do you know what that means?

12   A.   Yes.

13   Q.   Your private area, pubic area match your hair?

14   A.   Yes.

15   Q.   If a male employee told a female employee does

16        t h e c a r p e t m a t c h t h e d r a p e s , is t h a t o f f e n s i v e ?

17   A.   Yes.

18   Q.   A r e a n y o f t h o s e s t a t e m e n t s , if t h e y w e r e m a d e ,

19        the ones I just went through, appropriate in the

20        workplace?

21   A.   No .

22   Q.   How many people, based on your experience, would

23        apply when a help-wanted sign was out?                            Just in




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 27 of 37


                                                                           209



 1        boyfriend?

 2   A.   I don't know.

 3   Q.   Were Regina Rush and Raelean Rush friends of

 4        Darcy Black?

 5   MR. OPPENHEIMER:        Form.

 6   THE WITNESS:       I thought so.

 7   BY MS. GRECO:

 8   Q.   Do you think they were only friends because they

 9        had African-American boyfriends and Darcy had --

10   MR. OPPENHEIMER:        Jesus Christ.

11   BY MS. GRECO:

12   Q.   -- biracial children?

13   A.   No .

14   Q.   Did you ever tell Diane Seibert or Robert Seibert

15        that Raelean Rush, Regina Rush both dated

16        African-Americans and Darcy felt a connection to

17        them because her children were biracial?

18   A.   No .

19   Q.   Would you ever say that?

20   A.   No .

21   Q.   Why not?

22   A.   Because I treat everybody equally.                   And Darcy

23        could tell you that.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 28 of 37


                                                                                 210



 1   Q.   Did you ever hear or learn that Sean Round made

 2        the following comment to Raelean Rush or Regina

 3        Rush -- do you follow me?               I'm not trying to

 4        trick you.

 5   A.   Yes.

 6   Q.   Okay.    T h a t s h e w o u l d be b e t t e r o f f w i t h a w h i t e

 7        guy?

 8   MR. OPPENHEIMER:          Form.

 9   THE WITNESS:       No .

10   BY MS. GRECO:

11   Q.   Did you ever hear or learn that Sean Round made

12        the following comment to Raelean Rush or Regina

13        Rush, that she needs to be with one of her own

14        kind?

15   MR. OPPENHEIMER:          Form.

16   THE WITNESS:       No .

17   BY MS. GRECO:

18   Q.   Did you ever hear or learn that Sean Round made

19        the following comment to Raelean Rush or Regina

20        Rush, what is wrong with white guys?

21   MR. OPPENHEIMER:          Form.

22   THE WITNESS:       No .

23   BY MS. GRECO:




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 29 of 37


                                                                                     211



 1   Q.   If those comments were made by Sean Round in the

 2        workplace, in your opinion, would they be

 3        offensive?

 4   MR. OPPENHEIMER:            Form.

 5   THE WITNESS:         Yes.

 6   BY MS. GRECO:

 7   Q.   And in your opinion, would they be inappropriate

 8        in the workplace?

 9   A.   As f a r as he m a d e t h o s e c o m m e n t s ?

10   Q.   I f - - a s s u m i n g h e m a d e t h e m t o R a e l e a n a n d / or

11        Regina, would it be inappropriate for them to be

12        made in the workplace?

13   A.   Yes.

14   Q.   And would you agree with me that those statements

15        are racially offensive?

16   MR. OPPENHEIMER:            Form.

17   THE WITNESS:         Depending on the content.

18   BY MS. GRECO:

19   Q.   Well, telling a white woman who is dating a black

20        man that she needs to be with one of her own

21        kind, do you find that racial?

22   A.   Yes.

23   Q.   Or telling a white woman who is dating a black




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 30 of 37


                                                                                   212



 1        man that she would be better off with a white

 2        guy, would you agree that's racially offensive?

 3   A.   Yes.

 4   Q.   Telling a white woman who is dating a black man

 5        what's wrong with white guys --

 6   A.   Yes.

 7   Q.   -- would you agree that's racially offensive?

 8   A.   Yes.

 9   Q.   Did you ever hear or learn that Sean Round told

10        R a e l e a n R u s h t h a t h e r b o y f r i e n d , wh o w a s a n

11        African-American, was using her to get her name

12        because black men always cheat and he probably

13        has a lot of girlfriends?

14   MR. OPPENHEIMER:            Form.

15   THE WITNESS:         No .

16   BY MS. GRECO:

17   Q.   If that statement was stated in the workplace, do

18        you believe it would be offensive?

19   A.   Yes.

20   Q.   Do you believe it would be inappropriate?

21   A.   Yes.

22   Q.   Do you believe it would be racially offensive?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 31 of 37


                                                                                          213



 1   Q.   Were you ever aware of any incidents where

 2        Raelean Rush told Sean Round that, in these or

 3        similar words, she didn't care what he said about

 4        her, but her personal life was none of his

 5        business and asked him to refrain from commenting

 6        on i t ?

 7   A.   No .

 8   Q.   Is i t f a i r t o s a y t h a t i f c o m m e n t s o f a r a c i a l

 9        nature were made in the pack room, you would not

10        be privy to them?

11   MR. OPPENHEIMER:             Form.

12   BY MS. GRECO:

13   Q.   You would not be present to hear them, is that

14        fair?

15   A.   Yes.

16   Q.   Did you ever hear or were you aware of Sean Round

17        saying that he delivered to Bob's nigs?

18   MR. OPPENHEIMER:             Form.

19   THE WITNESS:          No .

20   BY MS. GRECO:

21   Q.   Would it be ever appropriate to refer to Black

22        A n g u s M e a t 's A f r i c a n - A m e r i c a n c u s t o m e r s as B o b 's

23        nigs?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 32 of 37


                                                                                      214



 1   A.   No .

 2   Q.   Or nigs at all?

 3   A.   Right.       No.

 4   Q.   Were you ever aware -- did you ever hear or did

 5        you ever learn that Jamie Lapress said that the

 6        owner, Robert Seibert, called him on the phone

 7        and said his, meaning Robert Seibert's, nigs are

 8        dirtying up the parking lot?

 9   MR. OPPENHEIMER:            Form.

10   THE WITNESS:         No .

11   BY MS. GRECO:

12   Q.   If such a statement was made, would that be

13        racially offensive?

14   A.   Yes.

15   Q.   If Sean Round had said that he had to deliver to

16        Bob's nigs, would that be racially offensive?

17   A.   Yes.

18   Q.   Okay.      Did you ever hear or learn that Jamie

19        L a p r e s s o r S e a n R o u n d a n d / or m e a n i n g b o t h o n e o r

20        the other said in these or similar words relative

21        to African-American customers, how can they have

22        nice cars and get food stamps?

23   MR. OPPENHEIMER:            Form.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 33 of 37


                                                                                      215



 1   THE WITNESS:          No .

 2   BY MS. GRECO:

 3   Q.   If those statements had been made, would you

 4        a g r e e t h a t t h e y are r a c i a l l y o f f e n s i v e ?

 5   A.   Yes.

 6   Q.   Did you ever learn that Jamie Lapress and/or Sean

 7        R o u n d s a i d i n t h e s e o r s i m i l a r w o r d s r e l a t i v e to

 8        African-American customers, how come they have

 9        nice clothes and get food stamps?

10   MR. OPPENHEIMER:             Form.

11   THE WITNESS:          No .

12   BY MS. GRECO:

13   Q.   Would you agree with me if that was said, that

14        that is racially offensive?

15   A.   Yes.

16   Q.   Were you ever aware when a large, black customer

17        with food stamps came in the store to purchase

18        steaks, did you ever hear or learn that Nicole

19        S e i b e r t s a i d i n t h e s e or s i m i l a r w o r d s , w h y c a n ' t

20        he get out and work?

21   A.   No .

22   Q.   Would you agree with me that would be racially

23        offensive?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 34 of 37


                                                                                       229



 1   Q.   When is the first time you ever heard Robert

 2        Seibert say you can talk about the weather and

 3        sports, there's no soap opera -- strike that.

 4        When is the first time you ever heard Robert

 5        Seibert saying these words or similar words, you

 6        can talk about weather and sports, this is no

 7        soap opera, leave your personal dramas at home?

 8   A.   He always said that.

 9   Q.   W h e n y o u f i r s t s t a r t e d w o r k i n g t h e r e , is t h a t

10        s o m e t h i n g he s a i d ?

11   A.   Basically, yes.

12   Q.   Has he continually said that throughout the

13        years?

14   A.   Yes.

15   Q.   So that's not something that all of a sudden he

16        started saying because Darcy Black was working

17        there?

18   A.   No.     He d i d n ' t e v e n l i k e u s d i s c u s s i n g p e r s o n a l

19        problems between each other.

20   Q.   Did you ever hear at work that Darcy Black was

21        going to divorce her husband?

22   A.   No .

23   Q.   Okay.      Did you ever hear Robert Seibert say or




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 35 of 37


                                                                                    230



 1        learn that he said that he told Darcy Black that

 2        she would have to get used to the idea her

 3        children were black, there was no changing that?

 4   MR. OPPENHEIMER:          Form.

 5   THE WITNESS:       No .

 6   BY MS. GRECO:

 7   Q.   Would you ever think it would be appropriate for

 8        an employer to say that to a mother regarding her

 9        children?

10   A.   No .

11   Q.   Would you agree with me that that is racially

12        offensive?

13   A.   Yes.

14   Q.   Did you ever hear the term inner-city customer?

15   A.   Yes.

16   Q.   Okay.    Is t h a t s o m e t h i n g t h a t i s u s e d a t B l a c k

17        Angus Meat?

18   A.   At times, yes.

19   Q.   What does it mean?

20   A.   It's a delivery area.             They would say we are

21        delivering to the inner-city area.

22   Q.   What is inner-city area?

23   A.   I believe -- I don't deliver, but I believe it's




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 36 of 37


                                                                          233



 1   MR. OPPENHEIMER:        You're very welcome.              I wish I

 2        could educate you about many things.

 3   MS. GRECO:      Guess what, there's no basis for that, so

 4        we can see what you make of it at trial.

 5   MR. OPPENHEIMER:        You won't get to trial.

 6   MS. GRECO:      We will see about that, won't we?

 7   MR. OPPENHEIMER:        Yes.

 8   BY MS. GRECO:

 9   Q.   Did you ever hear anyone say in these or similar

10        words, that Darcy was easy to feel sorry for

11        early on in her employment because she was a

12        single mother with two biracial children trying

13        to work to provide for her family?

14   A.   No .

15   Q.   Would you agree with me that's racially offensive

16        to refer to her biracial children?

17   A.   Yes.

18   Q.   Did you ever receive a loan from Black Angus Meat

19        that you may have paid back?

20   A.   No .

21   Q.   Do you know other individuals who received loans?

22   A.   Yes.

23   Q.   Okay.    And who were the ones that you know about?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-8 Filed 09/19/19 Page 37 of 37


                                                                                  250



 1   Q.   Did you ever have any understanding where this

 2        incident occurred between Jamie Lapress and Darcy

 3        Black?

 4   A.   I don't recall.

 5   Q.   Do you recall if anyone ever told you?

 6   A.   No, I don't.       I knew nothing about it.                  I wasn't

 7        there.     I didn't know anything about it.                     I may

 8        have been there, but I didn't know anything about

 9        it .

10   Q.   Okay.    Did anyone, other than Keegan Roberts,

11        ever speak to you regarding this incident?

12   MR. OPPENHEIMER:         Form.

13   BY MS. GRECO:

14   Q.   I'm asking at any time, that means before or

15        after Darcy Black left Black Angus Meat.

16   A.   No .

17   Q.   Okay.    Do y o u r e c a l l M i s s B l a c k s a y i n g t o y o u - -

18        complaining to you that Mr. Lapress referred to

19        her children as niggers?

20   A.   No .

21   Q.   Do you recall Miss Black telling you -- well,

22        strike that.       Do y o u r e c a l l M i s s B l a c k s a y i n g

23        that Mr. Lapress said to her you have two -- do




                             Sue Ann Simonin Court Reporting
